DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsubara (20100246109) hereinafter, Matsubara.

In regards to claim 1, Matsubara teaches locking structure for an opening and closing body comprising (abstract): 
an opening and closing body (fig. 1 and 2 and 4 (115)) that is supported to be movable between an open position where an opening formed in a device main body is opened and a closed position where the opening is closed (fig. 4 (305)); and 

    PNG
    media_image1.png
    684
    610
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    726
    634
    media_image2.png
    Greyscale

a push latch device (fig. 3a push latch unit 400)0 [0031])) that is disposed in the device main body, locks the opening and closing body at the closed position as an engaging body [0028-0036], which is provided on the opening and closing body to protrude in a pushing direction (fig. 5a and 5b (108)), pushes in a latch body [0036-0043], and releases locking of the opening and closing body to push out the opening and closing body [0049-0058] in an opposite direction to the pushing direction in a case where the engaging body is further pushed in at the closed position [0035] (fig. 6a 400 and 108 angled end), 
wherein even in a case where the opening and closing body is pushed at the closed position in the pushing direction [005-009] (fig. 3a and 3b (402 and 108)), the opening and closing body does not move [0038], and the push latch device is held in a locked state [0058] (fig. 5a 107 and 106)).


4.	In regards to claim 2, Matsubara teaches locking structure for an opening and closing body according to claim 1, further comprising: a restricting body that is disposed in the device main body and prevents movement of the opening and closing body positioned (fig. 5a and 5b (106)) at the closed position in the pushing direction [0030-0034], wherein even in a case where the opening and closing body is pushed at the closed position in the pushing direction, the restricting body and the opening and closing body come into contact with each other to restrict movement of the opening and closing body, and the push latch device is held in the locked state (fig. 5b (106 and 107)). Examiner notes 106 and 107 prevents further movement in the latching direction. 
In regards to claim 13, Matsubara teaches electronic device comprising the locking structure for an opening and closing body according to claim 1 (abstract [004-0013] [[03 printer, copier, etc.)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara (2010/0246109) hereinafter, Matsubara in view of Oh (7,806,446) hereinafter, Oh.

In regards to claim 7, Matsubara fails to teach the locking structure for an opening and closing body according to claim 1, wherein the engaging body includes an operating body inserted into a hole provided in the opening and closing body and an engaging claw protruding in the pushing direction, is disposed to be movable in the pushing direction with respect to the opening and closing body so as to be elastically biased in the opposite direction to the pushing direction, and releases locking of the opening and closing body as the operating body is pushed at the closed position.
	However, Oh teaches the locking structure for an opening and closing body according to claim 1, wherein the engaging body includes an operating body inserted into a hole provided in the opening and closing body and an engaging claw protruding in the pushing direction (fig. 5 (40 in hole of cover)), is disposed to be movable in the pushing direction with respect to the opening and closing body so as to be elastically biased in the opposite direction to the pushing direction (col. 5, lines 47-67)), and releases locking of the opening and closing body as the operating body is pushed at the closed position (fig. 6 (70 and 40)).

    PNG
    media_image3.png
    720
    619
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to modify the teachings of  Matsubara to further include wherein the engaging body includes an operating body inserted into a hole provided in the opening and closing body and an engaging claw protruding in the pushing direction, is disposed to be movable in the pushing direction with respect to the opening and closing body so as to be elastically biased in the opposite direction to the pushing direction, and releases locking of the opening and closing body as the operating body is pushed at the closed position as taught by Oh in order to lock in a compact space (col. 2, lines 5-15)). 
In regards to claim 8, see rational of claim 7, Matsubara in view of Oh teaches the locking structure for an opening and closing body according to claim 2, wherein the engaging body includes an operating body inserted into a hole provided in the opening and closing body and an engaging (fig. 5 (40 in hole of cover) Oh) claw protruding in the pushing direction, is disposed to be movable in the pushing direction with respect to the opening and closing body so as to be elastically biased in the opposite direction to the pushing direction (col. 5, lines 47-67) Oh),, and releases locking of the opening and closing body as the operating body is pushed at the closed position. (fig. 6 (70 and 40) Oh).
Allowable Subject Matter
Claims 3-6 and 9-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT SITTA whose telephone number is (571)270-1542. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT SITTA/Primary Examiner, Art Unit 2694